[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MOTION TO REARGUE 
The Plaintiff respectfully petitions the court, in reference to it's decision dated December 11, 1995  filed December 12, 1995, to re-instate oral argument on this matter for the following reasons:
1) That, I was told the case was marked off, and therefore plaintiff was not available at the time of hearing:
2) That, pertinent parties were not present to make oral argument, and to be heard on this matter:
3) That, In fairness, the defendants to this matter did not answer interrogatories, as plaintiff answered defendant's interogatories:
4) That, pertinent facts relative to issues of law were not presented to the court at the time of it's decision.
Respectfully Submitted,
Plaintiff
Benita Bryan (Pro Se)
Motion to ReArgue CT Page 13381-I
ORAL ARGUMENT REQUESTED TESTIMONY REQUIRED 
ORDER 
The foregoing Motion having been heard before this court, It is Hereby
GRANTED/DENIED.
BY THE COURT
Corradino Judge/Clerk